State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-13-17
___________________________________

In the Matter of BRUCE A. SEIDMAN,
   an Attorney.                             MEMORANDUM AND ORDER
                                                   ON MOTION
(Attorney Registration No. 1923655)
___________________________________

Calendar Date:   January 11, 2017

Before:   McCarthy, J.P., Garry, Egan Jr., Lynch and Mulvey, JJ.

                             __________


     Bruce A. Seidman, Roseland, New Jersey, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.

                             __________


Per Curiam.

      Bruce A. Seidman was admitted to practice by this Court in
1984 and lists a business address in Roseland, New Jersey with
the Office of Court Administration. Seidman now seeks leave to
resign from the New York bar for nondisciplinary reasons (see
Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.22 [a]). The Attorney Grievance Committee for the Third
Judicial Department advises that it does not oppose Seidman's
application.

      Upon reading the affidavit of Seidman sworn to September 7,
2016, and upon reading the correspondence in response by the
Chief Attorney for the Attorney Grievance Committee for the Third
Judicial Department, and having determined that Seidman is
eligible to resign for nondisciplinary reasons, we grant his
application and accept his resignation.
                              -2-                  D-13-17

      McCarthy, J.P., Garry, Egan Jr., Lynch and Mulvey, JJ.,
concur.



      ORDERED that Bruce A. Seidman's application to resign is
granted and his nondisciplinary resignation is accepted; and it
is further

      ORDERED that Bruce A. Seidman's name is hereby stricken
from the roll of attorneys and counselors-at-law of the State of
New York, effective immediately, and until further order of this
Court (see generally Uniform Rules for Attorney Disciplinary
Matters [22 NYCRR] § 1240.22 [b]); and it is further

      ORDERED that Bruce A. Seidman shall, within 30 days of the
date of this decision, surrender to the Office of Court
Administration any Attorney Secure Pass issued to him.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court